DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/10/21 have been fully considered but they are not fully persuasive. The applicant’s arguments are as follows: (1) Muller filters spatial filtering based on wavelength but not by angle (2) Heacock discloses limiting angles but does not state filtering or providing a detection signal (3) Pedersen discloses filtering and states improving a signal to noise ratio but does not remedy Muller and Heacock’s deficiencies (4) scattered light outside the angle provides the detection signal to monitor treatment site and (5) scattered light is not filtered out because it is noise. The examiner acknowledges the applicant’s arguments but does not find them fully persuasive. Regarding (1), Muller acknowledges the need for angular limitation of the [retinal/corneal] area under study (see [0005], which states “imaging the central 20 degrees of the macula,”) (2) Heacock does state generating a signal, stating “An image signal generator is responsive to light reflected from the retina to generate a signal representing an image of an illuminated area of the retina.” Additionally, Heacock does disclose, “The light from the LED 14 is directed to the retina 19 by a partially reflecting mirror 18 and an objective lens 16 which determines the image field angle 17,” that is, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-6, 8, 10-11, 13, 15-18, 20, 22, 24-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100128221 A1 to Muller et al (henceforth Muller), in view of US 7224822 to Heacock et al (henceforth Heacock), and further in view of US 20100277714 A1 to Pedersen et al (henceforth Pedersen), and further in view of WO2018021780A1 to Ha Tae-Ho et al, henceforth Ha Tae-Ho (see attached foreign patent and machine translation).
Regarding claim 1, Muller, which states a laser eye treatment and thus exists in the applicant’s field of endeavor, states a method to increase a signal-to-noise ratio of reflectometry in laser-based eye treatment ([0008, 0018, 0039]), the method comprising: directing a laser beam to a treatment site within an eye 

Regarding claim 2, Muller states further processing the detected signal to observe an effect of the directed laser beam at the treatment site ([0018, 0070, 0096]).  

Regarding claim 3, Muller states wherein spatially filtering the reflected laser light from the treatment is based on a spot size of the laser beam ([0082; 0102]). However, Muller does not state a preselected angle; Heacock states determining the pre-selected angle from the normal of the eye (Col 4, lines 44-67). It would have been obvious to one of ordinary skill in the art to combine the method of Muller with the preselected angle of Heacock in order to identify the location of the area of retina being imaged relative to a known spatial landmark. Muller in view of Heacock does not state a particular range from about 1.2 degrees to about 2.0 degrees; however, it would be obvious to one of ordinary skill in the art that, as each source of noise in a region generally displays a different spatial 

Regarding claim 5, Muller states wherein spatially filtering the reflected laser light from the treatment site ([0020, 0029, 0074], Fig. 15) but does not state a preselected angle, third portion or particular angle. Heacock states determining the pre-selected angle from the normal of the eye (Col 4, lines 44-67). It would have been obvious to one of ordinary skill in the art to combine the method of Muller with the preselected angle of Heacock in order to identify the location of the area of retina being imaged relative to a known spatial landmark. Muller in view of Heacock does not state a particular range from about 5 degrees to about 9 degrees or a third portion; however, it would be obvious to one of ordinary skill in the art that, as each source of noise in a region generally displays a different 

Regarding claim 6, Muller states spatially filtering the reflected laser light from the treatment site through absorption or deflection ([0139]) but does not state removing the portion of the reflected laser light. Pedersen states removing the portion of the reflected light ([0067-68]). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the method of Muller with the advantage of increased signal-to-noise ratio as taught by Pedersen, as this would provide a clearer and more reliable signal. 

Regarding claim 8, Muller states wherein spatially filtering the reflected laser light from the treatment site further comprises employing a set of serially positioned 

Regarding claim 10, Muller states a method to increase a signal-to-noise ratio of reflectometry in laser-based eye treatment ([0008, 0018, 0039]), the method comprising: directing a laser beam to a treatment site within an eye through a pupil of the eye ([0018, 0020])  detecting reflected laser light from the treatment site through a plurality of detectors to provide a detected plurality of signals from the detected laser light by the plurality of detectors ([0020, 0055, 0096, 0131]). Muller does not teach removing a portion of the signals within a preselected angle. However, Heacock states imaging reflected light within a pre-selected angle from a normal of the eye (Col. 4 lines 44-67). It would have been obvious to one of ordinary skill in the art to combine the method of Muller with the preselected angle of Heacock in order to identify the location of the area of retina being imaged relative to a known spatial landmark. Muller in view of Heacock does not teach reducing a signal to noise ratio. However, Pedersen 

Regarding claim 11, Muller states further comprising: processing the second portion of the detected plurality of signals to observe an effect of the directed laser beam at the treatment site ([0018; 0070; 0096]; as stated in [0096] the device can be used to determine if the patient needs further treatment, and to process further portions of the plurality of signals detected).  

Regarding claim 13, Muller states detecting signals but does not state removing a portion of the detected signals, a pre-selected angle, or a particular range. However, Heacock states imaging reflected light within a pre-selected angle from a normal of the eye (Col. 4 lines 44-67). It would have been obvious to one of ordinary skill in the art to combine Muller with the preselected angle of Heacock 




Regarding claim 16, Muller states further comprising: a processing module ([0018; 0070]) coupled to the laser and the detection module (detection array 68 [0063]), the processing module configured to process the detected signal to observe an effect of the directed laser beam at the treatment site (the device determines the success of the treatment or need for further treatment [0096]).  

Regarding claim 17, Muller states further comprising: a controller coupled to the laser, the detection module, and the processing module, the controller 

Regarding claim 18, Muller states to filter the reflected laser light from the treatment site, the detection module is configured to: determine the angle from the normal of the eye based on a spot size of the laser beam ([0082; 0102]). Muller does not state pre-selected, nor a particular range. Heacock states imaging reflected light within a pre-selected angle from a normal of the eye (Col. 4 lines 44-67). It would have been obvious to one of ordinary skill in the art to combine the filtration of Muller with the preselected angle of Heacock in order to identify the location of the area of retina being imaged relative to a known spatial landmark. Muller in view of Heacock does not state a particular range from 1.2 to 2.0 degrees; however, it would be obvious to one of ordinary skill in the art that, as each source of noise in a region generally displays a different spatial signature, spatial segmentation of that region into two, three or more portions allows targeted mitigation of different sources of noise.  Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of the applicant’s invention to engage in routine experimentation to discover the optimal angular segmentation of the region of backscattering based on the desired mitigation of noise. See MPEP § 2144.05(II)(A)( “[W]here the general 

Regarding claim 20, Muller states wherein, to filter the reflected laser light from the treatment site, the detection module ([0020; 0029; 0074; Fig. 15]). Muller does not state pre-selected, not a particular range. Heacock states imaging reflected light within a pre-selected angle from a normal of the eye (Col. 4 lines 44-67). It would have been obvious to one of ordinary skill in the art to combine the filtration of Muller with the preselected angle of Heacock in order to identify the location of the area of retina being imaged relative to a known spatial landmark.  Muller in view of Heacock does not state a third portion or the particular range from 5 to 9 degrees; however, it would be obvious to one of ordinary skill in the art that, as each source of noise in a region generally displays a different spatial signature, spatial segmentation of that region into two, three or more portions allows targeted mitigation of different sources of noise.  Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of the applicant’s invention to engage in routine experimentation to discover the optimal angular segmentation of the region of backscattering based on the desired mitigation of noise. See MPEP § 2144.05(II)(A)( “[W]here 

Regarding claim 22, Muller states wherein the detection module comprises one or more of: an offset detector to detect the reflected laser light from the normal of the eye ([0025; 0131; 0134]). 

Regarding claim 24, Muller states wherein the detection module comprises: an aperture substantially centered with a detector to detect the reflected laser light (“electronic aperture” disclosed in [0023]; further see [0025; 0043]).  

Regarding claim 25, Muller states a laser treatment system ([0004; 0096]) comprising: a laser configured to direct a laser beam to a treatment site within an eye through a pupil of the eye ([0018; 0020]); a detection module coupled to the laser and comprising a plurality of detectors, the detection module configured to detect reflected laser light from the treatment site through the plurality of detectors to provide a detected plurality of signals from the detected laser light ([0025; 0134; 0023; 0131]); and a processing module coupled to the laser and the detection module, the processing module configured to: receive the detected 


Regarding claim 26, Muller states wherein the processing module ([0018; 0070]) is further configured to: process the second portion of the detected plurality of signals to observe an effect of the directed laser beam at the treatment site ([0096]).  

Regarding claims 28 and 29, Muller states the processing module ([0018; 0070]). ]). Muller does not state pre-selected angle(s). Heacock states imaging reflected light within a pre-selected angle from a normal of the eye (Col. 4 lines 44-67). It would have been obvious to one of ordinary skill in the art to combine the device of Muller with the preselected angle of Heacock in order to identify the location of the area of retina being imaged relative to a known spatial landmark. Muller in view of Heacock does not state removing a portion of the light or a particular range. However, Pedersen states removing the portion of the reflected light ([0067-68]). It would have been obvious to one of ordinary skill in the art at the time of filing to combine Muller in view of Heacock with the advantage of increased signal-to-noise ratio as conferred by the removal taught by Pedersen, .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8:00-5:00 PM EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792